AO 2.{45B {Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                      Page 1 ofl   i
                                     UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF CALIFORNIA

                      United States of America                                      JUDGMENT IN A CRIMINAL CASE
                                       V.                                           (For Offenses Committed On or After November 1, 1987)


                       Pedro Cristobal-Felipe                                       Case Number: 2:19-mj-8488

                                                                                    Francisco J Sanchez                       ,_;..,,
                                                                                    Defendant's Attorney                                          .'
                                                                                                                                                   '

REGISTRATION NO. 83384298
                                                                                                                               ·-o        "'·:•-t
                                                                                                                                              ~   . l

THE DEFENDANT:                                                                                                                 ::JJ:    . . . ·,;i

 IZI pleaded guilty to count(s) 1 of Complaint
                                            -----------------------~--~"'---~
 D was found guilty to count(s)                                                                                                 g       '~:
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                    Nature of Offense                                                                  Count Number(s)
8:1325(a)(2)                       ILLEGAL ENTRY (Misdemeanor)                                                        1

 D The defendant has been found not guilty on count(s)
                                                                                ~-----------------~

 D Count(s)                                                                          dismissed on the motion of the United States.
                   ------------------
                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                c(~IME SERVED                                    D _ _ _ _ _ _ _ _ _ _ days

 IZI Assessment: $10 WAIVED IZI Fine: WAIVED
 IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative,                            charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.



                                                FILED
                                                FEB 2 1 2019
               DUSM                                                             0 ORABLE RUTH B       EZ MONTENEGRO
                                    CLERK, U.S. DISTRICT COURT
                                  ~2lJTHERN DISTRICT OF CALIFORNIA               ITED STATES MAGISTRATE JUDGE
                                 ~'.:.2-                CC.          DEPUii_J


Clerk's Office Copy                                                                                                                2: 19-mj-8488
